UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1358


JENNIFER COATES,

                 Plaintiff - Appellant,

          v.

THE   MAYOR     AND   CITY    COUNCIL   OF  BALTIMORE; KIMBERLY
WASHINGTON;     STEPHANIE    RAWLINGS-BLAKE, All, jointly and
severally,

                 Defendants - Appellees,

          and

CITY OF BALTIMORE,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cv-03419-JKB)


Submitted:    August 16, 2012                 Decided:   August 23, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Joseph Maronick, Jr., THE LAW OFFICE OF THOMAS J.
MARONICK, JR., LLC, Baltimore, Maryland, for Appellant. George
A. Nilson, City Solicitor, Gary Gilkey, Chief Solicitor,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Jennifer     Coates    appeals          the   district     court’s    order

granting summary judgment in favor of the Mayor and City Council

of Baltimore and individual defendants Kimberly Washington and

Stephanie        Rawlings-Blake     in        this     employment       discrimination

action pursuant to Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-2000e-17 (West 2003 & Supp.

2010).      We    have   reviewed       the       record   and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Coates v. The Mayor & City Council of Balt.,

No. 1:10-cv-03419-JKB (D. Md. Feb. 14, 2012).                        We dispense with

oral     argument    because      the    facts       and    legal    contentions      are

adequately       presented   in    the    materials         before      the   court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                              3